El J uez Peesidbnte Señor del Bobo,
emitió la opinión del tribunal.
Be trata de nn pleito seguido por el American Colonial Bank of Porto Rico contra Manuel P. y Jesús M. Rossy en cobro de dinero.
Pné el pleito a juicio y practicada la prueba dictó la corte sentencia declarando la demanda con lugar. No con-formes los demandados apelaron, señalando en sn alegato la comisión de siete errores. La parte apelada los impugnó debidamente en el suyo.
Hemos estudiado cuidadosamente el caso y a nuestro jui-cio sólo existe una cuestión fundamental dudosa: la de si la obligación de pagar los demandados al demandante la suma reclamada hecha constar en nn pagaré, fné o no novada por otra a virtud de la cual el demandado Manuel P. Rossy por sí solo se comprometía a pagar la deuda garantizándola con una segunda hipoteca sobre cierta finca rústica de sn pro-piedad.
*565El demandante reclamó basándose en el pagaré. Los de-mandados sostuvieron qne la obligación fué novada. La corte decidió que no ¡existió la novación.
La existencia de la novación está sostenida por la declaración del demandado M. F. Rossy y apoyada en cierto modo por una carta que le dirigiera el banco el 11 de septiembre de 1925, pero otra carta que también le dirigiera el banco el 12 de septiembre de 1925 y que él dejó de contestar y la declaración de su Yice Presidente el Sr. H. L. Cochran, la niegan, explicando que lo de la hipoteca fué una garantía adicional para avenirse el banco a seguir prorrogando la deuda.
El conflicto de la prueba fué decidido expresamente en contra de los demandados por la corte sentenciadora y nada encontramos en los autos que nos permita afirmar que erró al proceder de tal modo. Además, la prueba demuestra que en el tiempo en que la segunda hipoteca fué ofrecida bien para novar la obligación, ya para obtener nuevas prórrogas, el demandado Rossy no estaba en condiciones de constituirla.
Lo dicho resuelve los seis primeros errores. En el último se sostiene que al fijar la corte de distrito en su sentencia la suma de doscientos dólares para honorarios de abogado, infringió, por no aplicarlos, el art. 327 del Código de Enjuiciamiento Civil tal como fué enmendado por la ley Yo. 38 de 1917 y la Ley No. 15 enmendando el artículo 339 de dicho Código, de 19 de noviembre de 1917.
Tampoco creemos que cometiera la corte sentenciadora este error que le atribuyen los apelantes. En el pagaré se comprometieron expresamente los demandados a pagar ho-norarios de abogado en caso de reclamación judicial y en la demanda se alegó expresamente también que se calculaban dichos honorarios en doscientos dólares.
En el caso de A. Álvarez y Hnos. v. Corte de Distrito, 35 D.P.R. 222, esta corte estableció la siguiente doctrina:
“No obstante haberse convenido el pago de las costas y hono-rarios por contrato, si dichas costas y honorarios se reclaman en *566general en la demanda al establecerse el pleito y se conceden tam-bién en general por la sentencia, la fijación de sn importe y su cobro debe ajustarse al procedimiento mareado por la ley.”
Y en el curso de la opinión la corte se expresó así:
“Las decisiones de esta corte citadas por los peticionarios no resuelven de modo terminante este caso. En ellas se • establece que cuando el pago de las costas y honorarios se conviene previamente por las partes, la corte debe reconocer el convenio, pero ello no quiere decir que la fijación de su importe cuando no se determina en la sentencia misma y su cobro no deba ajustarse al procedimiento marcado por la ley.”
Aquí existen los requisitos que faltaban en el caso de A. Alvarez y Unos., esto es, la corte visto el previo acuerdo de, las partes contratantes y la expresa alegación del deman-dante en su demanda, fijó en su sentencia el montante de los honorarios. No precisaba esperar al procedimiento ulterior que la ley establece para cuando el montante queda in-determinado. Es la corte la que tiene también jurisdicción para fijar el montante en esa segunda etapa del procedi-miento, y no era necesario esperar a ella porque la parte demandante como hemos indicado se cuidó de plantear desde el primer momento no sólo la procedencia de los honorarios por virtud del acuerdo de los propios contratantes, sino su cuantía, dándose así la debida oportunidad a los demandados para discutir ambas cuestiones.
Por virtud de todo lo expuesto, debe declararse no haber Jugar al recurso establecido y confirmarse la sentencia ape-lada.